DETAILED ACTION
Prosecution History
	Claims 1-20 were originally filed.
	Claims 6, 15, and 18, have since been cancelled.
	Claims 1, 5, 11, 16, and 19, have since been amended.
	Claims 1-5, 7-14, 16-17, and 19-20 are pending and allowed.

Allowable Subject Matter
Claims 1-5, 7-14, 16-17, and 19-20 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record is Montmerlo et al. US 2013/0297140. 
Montmerlo discloses a system and method for switching a semi-autonomous vehicle between manual and autonomous driving. The system of Montmerlo determines various zones along a driving route for a vehicle in which manual driving is required. When the vehicle approaches said manual driving zones, the system alerts the driver of the vehicle to manually drive through the zone. However, with respect to independent claims 1, 11, and 16, the prior art of record fails to explicitly disclose the following claimed subject matter:
“determining a driver risk factor of a driver of the vehicle, wherein the determining the optimal one of the segments comprises comparing the risk factors of the respective segments to the driver risk factor of the driver of the vehicle”

Claims 2-5 and 7-10 depend on allowable claim 1, claims 12-14 depend on allowable claim 11, and claims 17 and 19-20 depend on allowable claim 16 and are, therefore, allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS P INGRAM whose telephone number is (571)272-7864.  The examiner can normally be reached on M-F 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-151.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Thomas Ingram/Primary Examiner, Art Unit 3668